DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 9 is objected to because of the following informalities:  “the bonding structure” and “”the active region” in claim 9, lines 1-2, should read --a bonding structure-- and --an active region” respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 4, 8, 9, 11, 12, 14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Villeneuve et al (US Pub 2015/0067681).
Regarding claim 1, De Villeneuve (fig. 1) teaches a semiconductor package, comprising:
a semiconductor die (semiconductor chip 11, [0017], [0020]) having a first surface;
a cap layer (cover 12, [0020]) over the semiconductor die, having a second surface facing the first surface;
a conductive terminal (solder 24, [0023]) penetrating the cap layer and electrically connected to the semiconductor die; and
a dam structure (spacer 26, [0023]) between the semiconductor die and the cap layer, surrounding a portion of the conductive terminal between the first surface and the second surface, thereby forming a gap between the cap layer and the semiconductor die.
Regarding claim 2, De Villeneuve teaches the semiconductor package of claim 1, further comprising a bonding structure (seal medium ring 28, [0023], “A particular unitary element 50 is then bonded to an array of chips on the wafer through the ring seal medium”, [0026]) between the semiconductor die and the cap layer.
Regarding claim 4, De Villeneuve teaches the semiconductor package of claim 1, wherein the conductive terminal (24) is in contact with a bonding pad (bonding pad 20, [0023]) of the semiconductor die.
Regarding claim 8, De Villeneuve teaches the semiconductor package of claim 1, wherein the dam structure (26) is spaced from the conductive terminal (24).
Regarding claim 9, De Villeneuve teaches the semiconductor package of claim 1, wherein the cap layer (12), a bonding structure (28), and the semiconductor die (11) form a cavity (fig. 1) accommodating an active region (optically active circuit area, [0021]) of the semiconductor die.

patterning a cap wafer (element 50, [0025] and fig. 2) to form a through opening (through holes 22, [0025]) connecting a first surface and a second surface of the cap wafer;
patterning a bonding layer (ring seal medium 28, [0026] and fig. 3) at the second surface of the cap wafer;
bonding the cap wafer to a semiconductor wafer (fig. 3); and
dicing the cap wafer and the semiconductor wafer (dicing, [0045] and fig. 17).
Regarding claim 12, De Villeneuve teaches the method of claim 11, wherein patterning the bonding layer comprises:
forming a dam structure (spacer 26, [0026] surrounding the through opening from the second surface; and 
forming a bonding structure ((ring seal medium 28, [0026]) at the second surface.
Regarding claim 14, De Villeneuve teaches the method of claim 11, further comprising disposing solder materials (solder balls 36, [0037] and fig. 4) in the through opening (22) of the cap wafer after bonding the cap wafer to the semiconductor wafer.
Regarding claim 17, De Villeneuve teaches the method of claim 11, wherein patterning the cap wafer to form a through opening (22) comprises:
conducting an etch from the first surface and the second surface prior to bonding the cap
wafer to the semiconductor wafer (etching, [0025] and figs. 2-3).
Regarding claim 20, De Villeneuve teaches the method of claim 11, further comprising forming a conductive terminal (metallizations 32, [0023] and fig. 2) in the through opening prior to patterning the bonding layer at the second surface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over De Villeneuve in view of Okada (US Pub 2014/0070411).
De Villeneuve teaches the bonding structure (28) and the dam structure (26), but does not teach wherein the bonding structure is spaced from the dam structure.
Okada (fig. 7A) teaches wherein the bonding structure (wall member 95a/95b, [0118]) is spaced from the dam structure (wall member 96, [0120]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the structure of De Villeneuve with the first and second wall members 95 96 of Okada in order to “prevent entry of foreign matters at ordinary temperature, and vapor pressure in the hollow portion is relieved when heated” as taught by Okada, Abstract.

Claims 5, 6, 10, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over De Villeneuve in view of Huang (US Pub 2016/0240500).

Huang (fig. 2) teaches an isolation layer (adhesive layer of UBM layer 40 or 76, [0024] lining a sidewall of the through opening of the cap layer (protection layer 74, [0028]); and a conductive layer (seed layer, [0024]) lining over the isolation layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the through holes 22 of De Villeneuve with the UMB layer 78 of Huang in order to improve the adhesion at contact area as taught by Huang, [0028].
Regarding claim 10, De Villeneuve teaches the conductive terminal (24, [0023]), but does not teach an under bump metallization (UBM) layer, a pillar, a barrier layer, and a solder layer, wherein the UBM layer comprises a solder material and the pillar comprises copper.
Huang (fig. 2) teaches wherein the conductive terminal comprises an under bump metallization (UBM) layer (UBM layer 76, [0028]), a pillar (column 88, [0028], a barrier layer (cap 85, [0028]), and a solder layer (solder ball 82, [0028]), wherein the UBM layer comprises a solder material and the pillar comprises copper ([0024]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the through holes 22 of De Villeneuve with the pillar/barrier layer/solder layer of Huang in order to prevent the solder ball from dropping off the conductive bump as taught by Huang, [0025].

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over De Villeneuve and Huang, and further in view of Pan et al (US Pub 2008/0112037).

Pan (fig. 1C) teaches a passivation layer (aperture layer 130, [0021 and [0030]) between the cap layer (cover 120, [0018]) and the dam structure (spacer wall 133, [0018]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the cap layer and the dam structure of De Villeneuve with the cover 120 of Pan in order to block light during the step of laser cutting as taught by Pan, [0017] and [0021].


Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests, wherein patterning the cap wafer to form a through opening comprises: conducting a first etch from the first surface prior to bonding the cap wafer to the semiconductor wafer; and conducting a second etch to form the through opening after bonding the cap wafer to the semiconductor wafer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892